Information Disclosure Statement
	The IDSs filed 8/18/21, 11/1/21, and 11/30/21 have been considered by the Examiner.  

Allowable Subject Matter
Claims 1- 29 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Myers et al (US 20080046292 A1), Baugher (US 20070300152) and Lynch et al (US 20150149208 A) in combination teach a system for medical information exchange system with encryption features.  However, the combination of references does not teach or fairly suggest features recited in and required by claim 1.  The prior art does not teach or fairly suggest further modifying the combination to include (i) a sharable data portion that stores redacted data records for each of the plurality of dose preparations having patient identifying information removed therefrom, the sharable data portion configured to have a first access control and the backup data portion configured to have a different, second access control to prevent cross-access between the sharable data portion and the backup data portion.  The prior art also does not teach or fairly suggest further modifying the combination to include a system/method in which the processor stores the redacted data records that are related to the first patient and the redacted data records that are related to the second patient to the sharable data portion and in which wherein the collaboration module is configured to access the shareable data portion using the first access control, as recited in claim 1.  Claims 2-18 inherit the allowable features of claim 1, and are therefore also allowable.  
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Suzuki et al ( S. Suzuki and K. G. Shin, "On memory protection in real-time OS for small embedded systems," Proceedings Fourth International Workshop on Real-Time Computing Systems and Applications, 1997, pp. 51-58, doi: 10.1109/RTCSA.1997.629173.)- discusses memory segmentation and security.  
Kress et al (EP1939785) –discusses protection and storage of patient information that has been de-identified. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel L Porter whose telephone number is (571)272-6775. The examiner can normally be reached M-F, 10-6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RACHEL L. PORTER
Primary Examiner
Art Unit 3626



/Rachel L. Porter/Primary Examiner, Art Unit 3626